  Case 1:20-cv-00066-TCS-JCG-MMB Document 37                Filed 06/14/21    Page 1 of 1




         IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:      THE HONORABLE TIMOTHY C. STANCEU, JUDGE
             THE HONORABLE JENNIFER CHOE-GROVES, JUDGE
             THE HONORABLE M. MILLER BAKER, JUDGE
_____________________________________________
                                            )
TEMPO GLOBAL RESOURCES LLC,                 )
                                            )
      Plaintiff,                            )
                                            )
      v.                                    ) No. 20-00066
                                            )
THE UNITED STATES, ET AL.,                  )
                                            )
      Defendants.                           )
                                            )

                                          ORDER

       Pursuant to plaintiff’s consent motion for stay, it is hereby

       ORDERED that this matter is stayed until 65 days after the U.S. Court of Appeals

for the Federal Circuit issues its mandate in the appeal of PrimeSource Building Prods.,

Inc. v. United States, No. 20-00032 (Ct. Int’l Trade Feb. 4, 2020) (“PrimeSource”); and it

is further

       ORDERED that the parties shall file a joint status report within 65 days after the

Federal Circuit issues its mandate in the appeal of PrimeSource.




Dated: _____________
        June 14, 2021                                           /s/ Jennifer Choe-Groves
       New York, NY                                                  Judge
                                                                 /s/ M. Miller Baker
                                                                      Judge
                                                                /s/ Timothy C. Stanceu
                                                                     Judge
